Appeal by defendant from a judgment of separation in plaintiff’s favor and awarding to plaintiff the sole custody of the eight-year old daughter of the parties, and directing the defendant to pay eighteen dollars a week for the support of the plaintiff and said child. Judgment of separation modified by providing for the right of visitation by the defendant at times and places to be stated in the order, which is to be settled on notice. As so modified, the judgment is unanimously affirmed, with costs to the respondent. Conclusion of law numbered 2 is modified accordingly. No opinion. Present — Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ. Settle order on notice.